 



Exhibit 10.11
AMENDMENT NUMBER ONE
to the
Amended and Restated Guaranty
Dated as of October 1, 2004
by and between
NEW CENTURY FINANCIAL CORPORATION
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
     This AMENDMENT NUMBER ONE is made this 24th day of August, 2006 (“Amendment
Number One”), by and between NEW CENTURY FINANCIAL CORPORATION, a Maryland
corporation (the “Guarantor”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation (the “Lender”), to the Amended and Restated Guaranty, dated as
of October 1, 2004 by the Guarantor in favor of the Lender, as amended (the
“Guaranty”).
RECITALS
     WHEREAS, the Guarantor and the Lender have agreed to amend the Guaranty as
more fully set forth herein; and
     WHEREAS, as of the date of this Amendment Number One, the Guarantor
represents to the Lender that it is in compliance in all material respects with
all of the representations and warranties and all of the affirmative and
negative covenants set forth in the Guaranty and is not in default under the
Guaranty.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the mutual
covenants herein contained, the parties hereto hereby agree as follows:
     SECTION 1. Effective as of August 24, 2006, the Guaranty is hereby amended
as follows:
     (a) Section 3(b) of the Guaranty is hereby deleted in its entirety and
replaced with the following new Section:
     (b) The Guarantor covenants and agrees with the Lender that, until the
payment in full of the Obligations or the termination of this Guaranty pursuant
to Section 20 hereof:
          (i) Maintenance of Tangible Net Worth. The Guarantor will at all times
during each fiscal year maintain, on a consolidated basis, Tangible Net Worth,
on a consolidated basis, during each fiscal year, of not less than the sum of
(i) $750,000,000 and (ii) fifty percent (50%) of all equity capital raised after
November 1, 2004 as of the last day of each of its fiscal quarters.
          (ii) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
The Guarantor will at all times, maintain a ratio of Total Indebtedness to
Tangible Net Worth as of the last day of each fiscal quarter of not greater than
13:1.

 



--------------------------------------------------------------------------------



 



          (iii) Liquidity. The Guarantor will, at all times, maintain, on a
consolidated basis, cash and Cash Equivalents in an amount not less than
$60,000,000.
          (iv) REIT Status. The Guarantor shall take all steps necessary to
maintain its status as a REIT.
     (b) Section 4 of the Guaranty is hereby deleted in its entirety and
replaced with the following new Section:
     4. Right of Set-off. In addition to any rights and remedies of the Lender
provided by this Guaranty and by law, the Lender shall have the right, without
prior notice to the Guarantor, any such notice being expressly waived by the
Guarantor to the extent permitted by applicable law, upon any amount becoming
due and payable by the Guarantor hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Guarantor or any
Affiliate thereof. The Lender may set-off cash, the proceeds of the liquidation
of any Collateral and all other sums or obligations owed by the Lender or its
Affiliates to the Guarantor or its Affiliates against all of the obligations of
the Guarantor or its Affiliates to the Lender or its Affiliates, whether under
this Guaranty or under any other Guaranty between the parties or between the
Guarantor or any of its Affiliates and the Lender or any of its Affiliates, or
otherwise, whether or not such obligations are then due, without prejudice to
the Lender’s or its Affiliate’s right to recover any deficiency. The Lender
agrees promptly to notify the Guarantor after any such set-off and application
made by the Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (c) Section 17 of the Guaranty is hereby deleted in its entirety and
replaced with the following new Section:
     17. Governing Law. This Guaranty shall be governed by New York law without
reference to such state’s choice of law doctrine (other than Section 5-1401 of
the New York General Obligations Law).
     SECTION 2. Representations. In order to induce the Lender to execute and
deliver this Amendment Number One, the Guarantor hereby represents to the Lender
that as of the date hereof, after giving effect to this Amendment Number One,
the Guarantor is in compliance in all material respects with all of the terms
and conditions of the Guaranty, and no Default or Event of Default has occurred
or is continuing thereunder.
     SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Guaranty.
     SECTION 4. Limited Effect. Except as amended hereby, the Guaranty shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Guaranty or any other
instrument or document executed in connection

2



--------------------------------------------------------------------------------



 



therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Guaranty, any reference in any of such
items to the Guaranty being sufficient to refer to the Guaranty as amended
hereby.
     SECTION 5. Governing Law. This Amendment Number One shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).
     SECTION 6. Counterparts. This Amendment Number One may be executed by the
Guarantor on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Amendment Number One to
be executed and delivered by its duly authorized officers as of the day and year
first above written.

              NEW CENTURY FINANCIAL CORPORATION
(Guarantor)
 
       
 
  By:   /s/ Brad A. Morrice
 
       
 
  Name:   Brad A. Morrice
 
  Title:   President and Chief Executive Officer
 
       
 
  By:   /s/ Kevin Cloyd
 
       
 
  Name:   Kevin Cloyd
 
  Title:   Executive Vice President

 